The offense is the unlawful sale of intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
The purchaser named in the indictment testified as a witness and gave specific testimony to the effect that he purchased whisky from the appellant about the time mentioned in the indictment.
The sufficiency of the evidence is not challenged but appellant, in his brief, complains of the admission of certain evidence. To invoke and authorize a revision on appeal of the rulings of the trial court upon the receipt of evidence, it is necessary that it appear by bill of exceptions that the evidence was improperly received over the objection of the accused. The precedents upon the subject are numerous. Many of them will be found collated in Vernon's Tex.Crim. Stat., Vol. 2, p. 534, note 15. The complaint in the motion for new trial will not operate as a substitute for a bill of exceptions. See Clifton v. State, 70 Tex.Crim. Rep., and other cases collated in Vernon's Tex.Crim. Stat., Vol. 2, p. 535.
Finding no error in the record, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.